PER CURIAM.
Plaintiff appeals from a dismissal of her complaint for a lack of subject matter jurisdiction. Reviewing the dismissal de novo *15we agree that plaintiff did not allege any basis for federal question jurisdiction, but appears to be attempting to appeal from a state court judgment, which she cannot do in federal district court. Her response to the court’s order to show cause also failed to offer any facts indicating that it is not a legal certainty that her claim involves less than the amount needed to sustain jurisdiction on the basis of diversity of citizenship.

Affirmed.